Exhibit 99.1 GRUBHUB REPORTS RECORD SECOND QUARTER RESULTS Grubhub generates 32% revenue growth in the second quarter and announces strategic partnerships CHICAGO, Aug. 3, 2017 – Grubhub Inc. (NYSE: GRUB), the nation’s leading takeout marketplace, today announced financial results for the second quarter ended June 30, 2017. For the second quarter, DAGs grew 16% year over year, and the Company posted revenues of $158.8 million, which is a 32% year-over-year increase from $120.2 million in the second quarter of 2016. Grubhub also announced long-term partnerships with both Yelp and Groupon. “Grubhub strives to be the most comprehensive marketplace connecting online takeout diners and restaurants. We continued to execute well in the second quarter, with strong active diner growth and thousands of new, high-quality restaurants,” commented Grubhub CEO, Matt Maloney. “In addition, we signed long-term partnerships with Yelp and Groupon to be their preferred online ordering engine, agreeing to purchase Eat24 and select OrderUp markets in the process to add scale, diners and restaurants, and drive more volume to our restaurant partners.” Second Quarter 2017 Highlights The following results reflect the financial performance and key operating metrics of our business for the three months ended June 30, 2017, as compared to the same period in 2016. Second Quarter Financial Highlights • Revenues: $158.8 million, a 32% year-over-year increase from $120.2 million in the second quarter of 2016. • Net Income: $14.8 million, or $0.17 per diluted share, a 15% year-over-year increase from $12.8 million, or $0.15 per diluted share, in the second quarter of 2016. • Non-GAAP Adjusted EBITDA: $42.2 million, a 12% year-over-year increase from $37.6 million in the second quarter of 2016. • Non-GAAP Net Income: $23.2 million, or $0.26 per diluted share, a 19% year-over-year increase from $19.6 million, or $0.23 per diluted share, in the second quarter of 2016. Second Quarter Key Business Metrics Highlights • Active Diners were 9.18 million, a 25% year-over-year increase from 7.35 million Active Diners in the second quarter of 2016. • Daily Average Grubs (DAGs) were 313,900, a 16% year-over-year increase from 271,100 DAGs in the second quarter of 2016. • Gross Food Sales were $880 million, a 20% year-over-year increase from $733 million in the second quarter of 2016. ”Our increased investment in marketing spend is yielding solid results in new diner acquisition, particularly in our smaller, less penetrated markets,” said Grubhub CFO, Adam DeWitt. “In addition, Grubhub delivery continues to benefit from increasing economies of scale, driving our efficiency higher as we grow. We generated adjusted EBITDA of $1.48 per order, which was an increase compared to the seasonally stronger first quarter even though we increased sales and marketing investment 37% compared to the second quarter of last year.” Third Quarter and Full Year 2017 Guidance Based on information available as of Aug. 3, 2017, the Company is providing the following financial guidance for the third quarter and full year of 2017. This guidance excludes any potential impact from the acquisitions of Eat24, OrderUp and Foodler, which have not yet closed, as well as any impact from partnerships with Yelp and Groupon: Third Quarter 2017 Full Year 2017 (in millions) Expected Revenue range $155 - $163 $642 - $662 Expected Adjusted EBITDA range $38 - $42 $170 - $180 Second Quarter 2017 Financial Results Conference Call
